Citation Nr: 0701103	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant's spouse had qualifying service to 
establish basic legal entitlement to VA nonservice-connected 
death pension benefits.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant alleges that her deceased husband had 
recognized Philippine guerrilla service during World War II.  
He died in June 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 
decisional letter of the Manila RO.


FINDING OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the U. S. Armed Forces.


CONCLUSION OF LAW

As the appellant's husband did not have recognized service, 
he was not a veteran, and the threshold legal requirement for 
establishing entitlement to VA death pension benefits is not 
met.  38 U.S.C.A. §§ 101, 107, 1541 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant's deceased spouse had qualifying service to 
establish veteran status; if not, she is not a proper 
claimant for VA benefits.  The record includes service 
department certification of nonservice.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding (and dispositive unless there is 
evidence suggesting that a request for recertification of 
service is necessary), the Board's review is limited to 
interpreting the pertinent law and regulations.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).  

Nonetheless, an October 2003 letter explained the evidence 
necessary to substantiate the appellant's claim, the evidence 
VA was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  The appellant has not submitted any evidence to 
suggest recertification of her husband's service is 
necessary.

B.	Factual Background, Legal Criteria, and Analysis

VA Death Compensation and Pension Benefits are payable to 
surviving spouses of veterans who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. §§ 1310, 1541. 

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Recognized Philippine guerrilla service 
(under a commissioned U. S. officer or a commissioned officer 
of the Commonwealth Army, recognized by and cooperating with 
U. S. Forces) is qualifying service for VA compensation 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service 
department certifications will be accepted as establishing 
both recognized guerrilla service and unrecognized guerrilla 
service (under a recognized commissioned officer, who was a 
former member of the U. S. Armed Forces or the Commonwealth 
Army).  38 C.F.R. § 3.40(d)(2).  The active service of 
members of the irregular forces guerrilla will be the period 
certified by the service department.  38 C.F.R. § 3.41(d).  
See also Duro v. Derwinski, 2 Vet. App. 530 (1992).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and, (3) in the opinion of the VA, the document 
is genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).  

The appellant contends that her spouse was a member of the 
recognized guerrilla forces from February 1942 to February 
1946 and that he led American forces through Cervantes and 
Balbalasang to Bagabag.  She has submitted an Affidavit for 
Philippine Army Personnel in which the deceased indicated he 
was a member of guerrilla forces from September 1944 to 
February 1946.  A document from the Philippine Veterans 
Affairs Office indicates the appellant was receiving death 
pension on the basis of her husband's service during World 
War II.  The sections of this form regarding dates of 
recognition of service are completed with "xxx"'s instead 
of dates.  Additionally, a certification from the Armed 
Forces of the Philippines Office of the Adjutant General 
reports the appellant's spouse was a guerrilla from September 
1944 to February 1946.

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they were not 
issued by a United States service department.  The appellant 
has not submitted a DD Form 214, a Certification of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge from the U. S. Armed Forces.  Therefore, VA sought 
service department verification of whether the appellant's 
husband served in the U. S. Armed Forces in the Philippines 
(and specifically whether he had guerrilla service as 
alleged).  In June 2005, the National Personnel Records 
Center (NPRC) certified that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  This certification is binding on 
VA; VA has no authority to change or amend the finding.  Duro 
v.  Derwinski, 2 Vet. App. 530 (1992).  The appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  

Notably, service prior to July 1, 1946 in the organized 
military forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerrilla service) is qualifying 
service for compensation, dependency, indemnity compensation, 
and burial allowance.  However, it is not qualifying service 
for nonservice-connected death pension benefits to a deceased 
veteran's spouse.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.41.  Hence, even if the appellant's deceased spouse had 
certified service in the recognized guerrilla forces, she 
would still be ineligible to receive death pension benefits 
based on that service.  

Accordingly, the Board finds that the appellant's deceased 
spouse did not have the requisite service and is not a 
veteran so as to establish basic eligibility for VA benefits.  
Since the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

ORDER

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


